Citation Nr: 1509206	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-35 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether severance of the award of service connection for degenerative joint disease (DJD) of the right knee was proper.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1988, and had service in the West Virginia Army National Guard from June 1993 to May 2002, with various periods of active duty for training (ADT) and inactive duty for training (IADT), including a period of active federal service from October 1998 to December 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2012, March 2012, and August 2012 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2013, the Board remanded the claim on appeal for additional development, and the case has now been returned for further appellate consideration.  It is noted that the additional claims of entitlement to initial ratings in excess of 10 percent for bilateral hearing loss, tinnitus, and DJD of the right knee were also remanded.  In his December 2014 Substantive Appeal, (VA FORM 9) which was added to the claims file on January 15, 2015, the Veteran indicated that he was only appealing the issue as reflected on the title page.  Consequently, the additional claims regarding initial increased ratings are not before the Board.  

As to the jurisdictional matter of the filing of a substantive appeal, the Board finds that the Veteran timely responded to the Board's November 20, 2014 letter to him and that he followed the instructions therein to perfect his appeal.  Further, in March 2014, he requested an extension of time to file his substantive appeal.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  In a January 2012 decision, the RO granted service connection for DJD of the right knee stating that the VA examiner in a July 2011 examination opined that the condition was related to service.  

2.  In a March 2012 decision, the RO proposed to sever the grant of service connection for DJD of the right knee, noting that the July 2011 examiner actually opined that the condition was not related to service.  

3.  In an August 2012 decision, the RO severed service connection for DJD of the right knee, effective November 1, 2012.  

4.  When examined by VA in July 2011, DJD of the right knee was diagnosed, and the examiner specifically opined that such was not caused by or related to the Veteran's active service.  

5.  The January 2012 rating decision would have been manifestly different if the RO had not misstated the VA examiner's July 2011 opinion as to the etiology of the right knee condition.  


CONCLUSION OF LAW

The grant of service connection for DJD of the right knee was clearly and unmistakably erroneous, and the subsequent rating decision severing benefits, effective November 1, 2012, was proper.  38 C.F.R. § 3.105(d) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2014).  

As to the claim on appeal regarding severance of service connection for DJD of the right knee, the RO informed the Veteran of its bases for proposing severance in its March 2012 rating decision.  In the rating decision, the RO set forth all the facts upon which it determined that service connection should not have been granted.  Based on the information provided to the Veteran as to the claim decided herein, the Board finds that VA has no outstanding duty to inform him that any additional information or evidence is needed.  

Moreover, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Severance

Under 38 C.F.R. § 3.105(d) (2014), subject to the limitations contained in 38 C.F.R. §§ 3.114, 3.957 (2014), service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  Id.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  Id.  

The United States Court of Appeals for Veterans Claims (USCAVC/Court) has held that § 3.105(d) (2014) "places at least as high a burden of proof on the VA when it seeks to sever service connection as [38 C.F.R.] § 3.105(a) (2014) places upon an appellant seeking to have an unfavorable previous determination overturned."  Graves v. Brown, 6 Vet. App. 166, 170 (1994) quoting Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  In Graves, the Court stated that "VA must meet the burden of proof and demonstrate that the granting of service connection was clear and unmistakable error; failure to do so is error as a matter of law."  Id. citing Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

The question before the Board is whether the grant of service connection for DJD of the right knee is clearly and unmistakably erroneous.  If not, the rating action of March 2012, which severed service connection for such, cannot be sustained.  The Board notes that a change in diagnosis is also a basis for severance, and this reflects that subsequently obtained evidence may support the severance.  See 38 C.F.R. § 3.105(d) (2014).  This is the difference between 38 C.F.R. § 3.105(a) and § 3.105(d) (2014).  Unlike section 3.105(a), section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial award.  Daniels v. Gober, 10 Vet. App. 474, 479-80 (1997) (determination to sever service connection is not limited to the evidence of record at the time of the challenged decision).  

At the time of the January 2012 rating decision, the evidence before the RO included the STRs which showed an injury to the right knee during service, and the report of a VA examination in July 2011.  The VA examination reflected subjective symptoms of pain, weakness, and stiffness.  Range of motion (ROM) was full without discomfort.  X-rays revealed minimal DJD of the right knee, and the examiner opined that the current right knee diagnosis was not related to service.  For rationale, it was noted that the STRs showed only a right knee strain.  Examination at that time was normal, and he had full ROM.  Subsequently, there was no chronic right knee condition.  Current findings of minimal DJD of the right knee were more likely the result of normal wear and tear leading to degeneration with age.  

The January 2012 rating decision granted service connection for DJD of the right knee noting that the 2011 examiner opined that the condition was related to service.  A 10 percent rating was assigned from November 11, 2006.  In March 2012, however, the RO prosed to sever service connection for DJD of the right knee, effective November 1, 2012.  It was noted that the VA examiner had actually opined that the right knee DJD was not related to service.  In August 2012, the proposed severance of service connection for right knee DJD was promulgated.  

The Board has carefully reviewed the evidence of record and finds that the January 2012 decision which granted service connection for DJD of the right knee was clearly and unmistakably erroneous and that severance of service connection for such was proper.  Specifically, as noted above, the grant was noted to be based on a positive opinion by the VA examiner upon evaluation in 2011.  However, that examiner actually opined that the current right knee DJD was unrelated to service and provided a detailed rationale as to why, as summarized above.  

Based on the above findings, the Board finds that the grant of service connection for DJD of the right knee was clearly and unmistakably erroneous, and the August 2012 severance of service connection was proper.  38 C.F.R. § 3.105(d) (2014).  The Board also notes that the veteran was properly notified of the proposal to sever service connection as required by 38 C.F.R. § 3.105(d) (2014).  Accordingly, for the reasons stated above, restoration of service connection for DJD of the right knee is denied.  


ORDER

The severance of the award of service connection for DJD of the right knee was proper.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


